Honorable Bevington Reed                        Opinion No.   H-   26
Commissioner,    Coordinating  Board
Texas College 81 University   System            Re:   Fees collected from
P. 0. Box 12708, Capitol Station                      non-resident  military
~Austin, Texas 78711                                  personnel by institutions
                                                      of higher learning under
                                                      $ 54.058 of the Texas
Dear   Mr.    Reed:                                   Education Code.

    Your     request   for an opinion reads:

             “Section 54.058(d)    of the Texas Education Code
        provides that ’ . . . nonresident military personnel
        . . . attending an institution of higher education under
        a contract between the institution and any branch of
        the Armed Forces of the United Smter, in which the
        tuition of the member of the military is paid in full
        by the United States government       , . . . shall pay the
        nonresident   tuition fee . . . . ’ (emphasis   added).
        What is meant by the phrase ‘paid’in full’?        If a por-
        tion of the tuition is paid by the student or from
        scholarship   funds of the college,    would the institution
        be required to charge the nonresident tuition fee?          If
        the answer to the second question is negative.        would
         such nonresident    military personnel be subject to the                   .
        provisions   of Section 54.058(b)    of the Texae Education
        Code? ”

    Section 54.052 of the Texas Education Code sets out the general
rules for classifying    students as “resident”   or “non-resident”.      Section
54. 058, formerly    Article 2654c, (l)(k),V..T. C. S. , modifies the general
rule a&s&s    out additional rules applicable to non-resident       military            ,
personnel and their dependents,      exempting   certain  of them   from non-
resident tuition requirements.      Without changing their classification,
they are accorded certain privileges  otherwise reserved  to residents.
Persons who would be classified   as residents under other provisions



                                       p. ll1
Honorable    Bevington   Reed,   page 2 (H-26)
                                                      :


of the Code are not affected.  Compare Carrington v. Rash, 380
U.S. 89, 13 L. Ed. 2d 675, 05 S. Ct. 775(1965). Codification   of the
Education Code worked no substantial change in the law.       Acts, 1971,
62nd Leg.,   p. 3319.

     In effect, the provisions   now embodied in subsection    54.0,58(d)            3
exclude from subsection      54.058(b)  exempt status any non-resident
military personnel attending an institution of higher learning in
this state under a contract between the institution and any branch
of the U. S. Armed Forces whereby the person’s        tuition is paid. k
full
-    by  the  United States government.

     Section 2.01 of~the Code Construction   Act, Article   5429b-2,
V.T.C.S..      specifies that words and phrases   shall be read in
context and construed according to the rules of grammar and common
usage.    In this context the term “paid in full” is synonymous with
“entirely paid”,’ or “paid in its entirety”.   See FULL,     17A Words
and Phrases 466; and Webster’s       Third New International   Dictionary,
p. 919, where -full is said to mean:

       “3.     the requisite or complete    amount    - often used with     ’
             - in [paid in full] . ”
                                                                                ‘.
    It is our opinion that the Legislature   intended the worda in this
sense and that if any portion of the tuition is paid by the student or
from some other source,      such as scholarship   funds, the tuition
would not be “paid in full” by the United States government and the
exclusion wou1.d not apply.    Subsection 54.058(b)   would then control.
See Attorney General Opinions C-183(1963),       M-1106(1972).

                    SUMMARY

          Non-resident     military personnel who would
      be exempt under subsection        54.058(b) of the Texas
      Education Code from paying non-resident         tuition
      fees are’not excluded from such exempt status
      by subsection    54.058(d)   if any portion of their tui-
      tion is paid from sources other than the federal         .
      government.




                                 Attorney   General   of Texas
Honorable   Bevington   Reed,   page 3 (H-26)
                                                .




DAVID M. KENDALL,         Chairman
Opinion Committee